Citation Nr: 0738803	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from July 1972 to 
July 1975, and from November 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  In a letter dated one week later 
in June 2002, the RO in New York, New York, notified the 
veteran of the decision.  As the veteran resides in Bronx, 
New York, the New York RO maintains jurisdiction of his 
appeal.  

A review of the claims folder indicates that the statement of 
the case which was issued in July 2004 with regard to the 
veteran's new and material claim also included issues of 
entitlement to service connection for liver, left knee, right 
knee, left shoulder, right shoulder, and cervical spine 
disabilities; entitlement to treatment for a psychosis 
pursuant to 38 U.S.C. § 1702; and entitlement to an increased 
disability rating for service-connected mechanical low back 
pain.  In the cover letter to the substantive appeal which 
was received at the RO in September 2004, the veteran's 
representative indicated that "[t]he veteran maintains 
service connection for all issues is warranted."  However, 
in the VA Form 9, Appeal To Board Of Veterans' Appeals 
(Form 9), which was received at the same time, the veteran 
indicated that he wished to pursue only his claim for service 
connection for a psychiatric disability.  In that regard, at 
the personal hearing conducted before the undersigned Acting 
Veterans Law Judge (Acting VLJ) at the RO in September 2006, 
the veteran additionally agreed that the only claim on appeal 
was the issue of whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for a psychiatric disorder.  Hearing 
transcript (T.) at 2.  As such, the Board finds that only the 
appeal of the new and material evidence issue was perfected 
for appellate consideration by the Board.  


FINDINGS OF FACT

1.  In a December 1991 decision, the RO continued a previous 
denial of service connection for a psychiatric disorder.  
Following receipt of notification of that determination, the 
veteran did not initiate a timely appeal of the denial, and 
the decision became final.   
 
2.  The evidence received since the RO's December 1991 
continued denial of service connection for a psychiatric 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for such a disorder.  

3.  Competent evidence associates the veteran's currently 
diagnosed psychiatric disorder (a schizoaffective disorder) 
with his active duty.  


CONCLUSIONS OF LAW

1.  The RO's December 1991 decision that continued a prior 
denial of service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 
19.117, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2007).   
 
2.  The evidence received since the RO's December 1991 
determination is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

3.  A psychiatric disorder characterized as a schizoaffective 
disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Analysis - New and Material Evidence

According to the relevant evidence available at the time of 
the December 1991 decision, service medical records were 
reflective of treatment for an accidental drug overdose in 
December 1972, as well as an adjustment reaction to adult 
life with suicidal feelings with an attempt in June 1978.  In 
November 1978, the veteran was found guilty of being 
disrespectful towards an officer and of assaulting an 
officer.  At a December 1978 psychiatric evaluation, the 
examiner found "no psychiatric condition implicating 
psychogenic pain."  The examiner diagnosed malingering and 
chronic excessive drinking.  The retirement examination, 
which was conducted in December 1980, demonstrated that the 
veteran's psychiatric system was normal.  

Post-service medical records dated between October 1982 and 
September 1991 reflected treatment for, and evaluation of, a 
psychiatric condition variously diagnosed as a 
schizoaffective disorder, schizophrenia (undifferentiated 
type and paranoid type), and paranoid delusional disorder.  

In December 1991, the RO considered these in-service, and 
post-service, medical records and determined that they did 
not provide competent evidence of an association between the 
veteran's diagnosed psychiatric disorder and his active 
military duty.  Consequently, the RO continued the previous 
denial of service connection for a psychiatric disorder.  
Several weeks later in January 1992, the RO notified the 
veteran of the decision.  

Following receipt of notification of the December 1991 
decision, the veteran did not initiate an appeal of the 
continued denial of his claim for service connection for a 
psychiatric disorder.  Consequently, the RO's December 1991 
decision became final.  38 U.S.C.A. § 4005 (West 1988); 
38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 (1991); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

However, a veteran may reopen a previously and finally denied 
claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (2007).  The regulation regarding new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2007).  
However, the amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen finally decided issues which were 
received on or after August 29, 2001.  In the present case, 
the veteran filed his request to reopen his claim for service 
connection for a psychiatric disorder in April 2001.  
Therefore, the former version of the regulation applies.  

According to the former standard, new and material evidence 
is defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the December 1991 rating action, there was no 
competent evidence of an association between the veteran's 
diagnosed psychiatric disorder and his active military duty.  
The additional records received since that prior decision now 
include such evidence.  Specifically, in a September 2006 
report, a VA clinical social worker and a VA psychiatrist who 
treat the veteran for his schizoaffective disorder expressed 
their opinions in an extremely thorough and exhaustive 
medical opinion that this disability had its "first onset . 
. . while [he was] on active military duty during the years 
1977-1980."  The medical professionals explained that the 
symptoms that the veteran experienced during service "are 
indicative of a schizophrenic process and major depression 
which is consistent with his current debilitating and 
disabling illness of a schizoaffective disorder."  As such, 
they concluded that the veteran "evidenced a schizoaffective 
disorder during active duty and . . . this [condition] has 
persisted up until the current time."  

This medical evidence is clearly probative because, for the 
first time, competent evidence of an association between a 
diagnosed psychiatric disorder and the veteran's active 
military duty has been presented.  The Board finds, 
therefore, that the additional evidence received since the 
last prior final denial of service connection for a 
psychiatric disorder in December 1991 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim for service connection for a psychiatric disorder.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Analysis - De Novo Decision On Merits

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a psychiatric disorder has been received, the 
Board must now address the de novo issue of entitlement to 
service connection for this disability.  In this regard, the 
Board notes that service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as a psychosis, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2007).  

In the present case, the veteran asserts that the psychiatric 
symptoms that he experienced during service were early 
manifestations of his schizophrenic/schizoaffective disorder.  
See, e.g., T. at 4-14.  According to the veteran's testimony, 
he had auditory and visual hallucinations, as well as 
problems with his superiors, during service.  T. at 4-6, 
9-14.  

According to service medical and personnel records, the 
veteran was treated for an accidental drug overdose in 
December 1972 and an adjustment reaction to adult life with 
suicidal feelings and attempt in June 1978.  Later, in 
November 1978, he was found guilty of being disrespectful 
towards an officer and of assaulting an officer.  At a 
December 1978 psychiatric evaluation, the examiner found "no 
psychiatric condition implicating psychogenic pain."  The 
examiner diagnosed malingering and chronic excessive 
drinking.  A December 1980 retirement examination found the 
veteran's psychiatric condition to be normal.  

Post-service medical records reflect extensive treatment for, 
and evaluation of, a psychiatric condition variously 
diagnosed as a schizoaffective disorder, schizophrenia 
(undifferentiated type and paranoid type), a paranoid 
delusional disorder, and a major depressive disorder since 
October 1982.  Significantly, in a September 2006 report, a 
VA clinical social worker and a VA psychiatrist who treat the 
veteran for his schizoaffective disorder expressed their 
opinions that this disability had its "first onset . . . 
while [he was] on active military duty during the years 
1977-1980," and that the symptoms that he experienced during 
service "are indicative of a schizophrenic process and major 
depression which is consistent with his current debilitating 
and disabling illness of a schizoaffective disorder."  

The VA medical professionals concluded, in a very detailed 
and exhaustive medical opinion, that the veteran "evidenced 
a schizoaffective disorder during active duty and . . . this 
[condition] has persisted up until the current time."  In 
support of this opinion, the VA clinical social worker and VA 
psychiatrist pointed to in-service findings-including, for 
example, suicidal thoughts, a suicidal attempt, depression, 
sadness, insomnia, anger, agitation, poor insight, tendency 
to somatize feelings, guardedness, feelings of being "out of 
control," poor judgment, and paranoid persecutory 
delusions-as well as the definitive diagnosis of a 
schizoaffective disorder since 1982.  

Significantly, the claims folder contains no competent 
evidence refuting the opinions set forth by the VA clinical 
social worker and a VA psychiatrist in September 2006.  As 
the only competent evidence of record supports the grant of 
service connection for a schizoaffective disorder, the Board 
concludes that service connection for such a disability is 
warranted.  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, the appeal is granted to this extent.  

Service connection for a psychiatric disorder characterized 
as a schizoaffective disorder is granted.  


____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


